

116 HR 6714 IH: Subsidizing Tenant Arrears Yet Helping Owners with Mortgages Emergency Act of 2020
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6714IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mr. Espaillat (for himself and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide assistance to pay off rental arrearages of low- and moderate-income households accruing during the public health emergency relating to coronavirus, and for other purposes.1.Short titleThis Act may be cited as the Subsidizing Tenant Arrears Yet Helping Owners with Mortgages Emergency Act of 2020 or the STAY HOME Act of 2020 .2.Authorization of appropriationsIn addition to any other amounts made available for fiscal year 2020 for grants under the Emergency Solutions Grants program under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.), there is authorized to be appropriated $25,000,000,000 for grants under such subtitle made in accordance with this Act to respond to needs arising from the public health emergency relating to Coronavirus Disease 2019 (COVID-19).3.Eligible activities(a)Payments for rental arrearagesAmounts made available pursuant to section 2 of this Act may be used only to provide payments, to avoid eviction, on behalf of eligible households under subsection (b), directly to the owners of dwelling units occupied by such households, in the amount necessary to pay all or a portion of any amount of rent for such dwelling unit past due at the time of such payment and attributable to occupancy at any time during the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic.(b)Eligible householdsAn eligible household under this section shall be a household that—(1)has an income that does not exceed 120 percent of the median income for the area in which the family resides; and(2)resides in a dwelling unit located in any area that, at any time during the emergency specified in subsection (a), is or was subject to an order made by any State or local government official or agency requiring residents to stay at home, to stay at home except to the extent necessary, or to stay at home except to the extent necessary to conduct essential activities.(c)Treatment of credit scoresAn owner or other lessor of a dwelling unit for which a payment of rent is made pursuant to this Act shall not report such payment or assistance to a consumer reporting agency and the provision of such assistance on behalf of an eligible household shall not adversely affect the credit score of any member of such household.(d)ProhibitionNo grantee of amounts under this Act nor any State nor local government may require any eligible household to prove or demonstrate an ability to pay future rent amounts due or to prove or demonstrate employment, as a condition of assistance under this Act on behalf of such household.(e)TreatmentIn applying subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.) with respect to amounts made available pursuant to section 2 of this Act, any reference to activities under section 415(a) of the McKinney-Vento Homeless Assistance Act shall be considered to include the activity under subsection (a) of this section.